DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements filed on 10/08/2020 and 05/10/2019 have been considered. Initialed copies of form 1449 are enclosed herewith.
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: reference signal for example, a position reference θ*, a speed reference (ω*), or a torque reference (T*).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4.	Claim 7 is objected to because of the following informalities:  claim 7 recites, “the force produced by the motor is determined by a control circuit in the motor” which should read as, a control circuit in the motor housing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for samples of currents and position feedback signals synchronously with each other, does not reasonably provide enablement for “second value of the current present in each phase of the stator is synchronized in time with measuring the first value of the current present in each phase of the stator”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to detect first value of the current  and second value of the current synchronously in time as the invention commensurate in scope with these claims. The claims recite the limitation “wherein determining the second value of the current present in each phase of the stator is synchronized in time with measuring the first value of the current present in each phase of the stator.” According to the specification, the limitation of detecting first value of the current  and second value of the current synchronously is described with reference to figure 10 by  a dashed line 101 indicative of a synchronizing signal 101 being passed between the sampling circuits for the first and second sets of sensors. Fig. 10 does not reasonably provide enablement for how the first value of the current  and second value of the current are measured synchronously in time. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. One of ordinary skill in the art would acquire an algorithm and circuitry to observe both currents in each phase and trigger the reading of the instantaneous values in each phase current lines at the same instant and to verify that the obtained values are indeed measured synchronously. The specification does not provide a reasonable amount of direction or guidance for experimentation for enabling a person skilled in the art to make and/or use the invention commensurate in scope with the claims.
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
wherein determining the second value of the current present in each phase of the stator is synchronized in time with measuring the first value of the current present in each phase of the stator.” Giving the nature of time alternating (time variant) of phase current in each phase, it’s unclear how the detection process used parallel in time to hold and read instantaneous values on both phase lines at the same time instant. The specification fails to disclose the necessary algorithm for performing the claimed function, renders the claim unclear, vague and indefinite. Mere reference to a general purpose computer without providing an explanation of the appropriate programming necessary to perform the claimed function is not an adequate disclosure of the corresponding structure to satisfy the requirements of 35 USC 112(b).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4,6,7,9,10,14,15,17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwesig (US 7737652 B2) in view of Aoki (US 20190131904 A1).
Re. claims 1, 10 and 14, Schwesig Fig. 3 discloses a system for providing a safe limited force producing power, comprising:
a motor (6), including a stator, a rotor, and a housing in which the stator and rotor are mounted (inherent feature of motor 6); and
a motor controller (16) operatively connected to control operation (see drive signals A1,A2,A3) of the motor (6), the motor controller including:
a first set of current sensors  (44) operative to measure a first value of a current present in each phase of the stator (sensor signal processing 44 generates measured currents from phase currents iR, iS, and iT, column 7, lines 42-51); and
at least one processor (μC1, μC2) operative to:
processes a first value of the current present in each phase of the stator from the first set of current sensors (unit 30 processes the first values outputted by 44), 
receive a second value (outputted by sensor signal processing 52 which generates measured currents from phase currents iR, iS, and iT, column 7, lines 42-51) of the current present in each phase of the stator from a second set of current sensors (received form sensor circuit 52), wherein the second set of current sensors (52) are external to the motor controller (16), and
Schwesig discloses “a torque-forming current component iμC1 and iμC2 is respectively produced at these outputs 58 and 60” column 7, lines 9-10, and it does not teach determine a value of a force produced by the motor; however, it’s known from physics text books that the output torque is directly proportional to the current through motor windings, wherein the torque is the rotational force. Hence, it would have been obvious to one with ordinary skill in the art to derive the force values from a torque-forming current component iμC1 and iμC2 taught in Schwesig by eliminating the need for complex calculation and reducing the overall execution time to quickly determining force produced by the motor,)
compare the first value of the force to the second value of the force in the motor drive (column 7, lines 10-13,) and
when the first value of the force differs from the second value of the force by more than a predefined value, stop operation of the motor (column 7, lines 10-2,).
Schwesig discloses 	a first sensor signal processing 44 and second sensor signal processing generating the first value of the current and the second value of the current 
Aoki figure 27 discloses a sampling circuit (44D) operatively connected to the second set of current sensors (43) and samples the second value of the current (Ip) synchronously with the processor sampling the first value of the current (Iru, Irv, Irw) (Aoki, ¶. [0329]-[0334]).
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Schwesig with the teaching of Aoki to implement sampling circuit in order to cyclically instruct one of the current sensor sets about a detection timing of the output of the other current sensors set to achieve current detections on both channels simultaneously.
Re. claims 4, the combination of Schwesig and Aoki teaches wherein the second value of the current present in each phase of the stator of the motor (output of sensor circuit 52) is determined by measuring the value of the current present in each phase (iR iS iT) with a second set of current sensors (52).
Re. claim 6, the combination of Schwesig and Aoki teaches wherein the second value of the force produced by the motor is determined by a control circuit in the motor (Schwesig discloses “a torque-forming current component iμC1 and iμC2 is respectively produced at these outputs 58 and 60” column 7, lines 9-10, and it does not teach determine a value of a force produced by the motor; however, it’s known from physics text books that the output torque is directly proportional to the current through motor windings, wherein the torque is the rotational force. Hence, it would have been obvious 
Re. claim 7, the combination of Schwesig and Aoki teaches wherein the force (force/torque-forming current component iμC1 ) produced by the motor is determined by the control circuit (μC1) and the second value of the force (force/torque-forming current component iμC2) is transmitted to the motor drive (through 42) but not in the motor. It has been held that rearranging parts of an invention involves only routine skill in the art.
Re. claims 9 and 20, Schwesig teaches measuring currents on two channels based on the value of the current present in each phase of the stator in the motor (iR, iS, and iT, column 7, lines 42-51). Aoki teaches measuring a value of the current present on a DC bus in the motor drive (IDC detected by 26 in Fig. 18), reading a look-up table (stored in 46) which defines which phase of the motor is conducting as a function of a plurality of gating signals controlling operation of an inverter section in the motor drive; and reconstructing the value of the current present in each phase of the stator as a function of the value of current measured on the DC bus and of the plurality of gating signals in the look-up table (Aoki, ¶. [0335]-[0350]).
Re. claims 15, the combination of Schwesig and Aoki teaches: transforming the first value of the current at the motor drive from a three-phase reference frame to a two-phase reference frame to obtain a first transformed current value; and determining a value of flux linkages in the motor, wherein the first function determines the first value of 
Re. claims 17, the combination of Schwesig and Aoki teaches: transforming the second value of the current at the motor drive from a three-phase reference frame to a two-phase reference frame to obtain a second transformed current value (Schwesig, column 6, lines 5-44), wherein the second function determines the second value of force as a function of the second transformed current value and of a torque constant defined for the motor (Schwesig discloses “a torque-forming current component iμC1 and iμC2 is respectively produced at these outputs 58 and 60” column 7, lines 9-10, and it does not teach determine a value of a force produced by the motor; however, it’s known from physics text books that the output torque is directly proportional to the current through motor windings, wherein the torque is the rotational force.)
8.	Claims 2, 13, 16 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schwesig (US 7737652 B2) in view of Aoki (US 20190131904 A1), and further in view of Kobayachi et al. (U6,S 20130088179 A1) .
	Re. claims 2, 13, 16,  and 18, Schwesig Fig. 3 discloses a system for providing a safe limited force producing power and it does not discloses a temperature sensor mounted in the motor to generate a temperature signal corresponding to a temperature in the stator of the motor, wherein the temperature signal is transmitted to the motor controller and wherein the at least one processor is further operative to compensate the first and second values of the force as a function of the temperature signal.
	Aoki discloses a temperature estimator 45a used to correct current measured values used to compute the motor force/torque (Fig. 27, correction calculator 45).

	Kobayachi discloses sensor (“temperature detector 31”) mounted in the motor (1) to generate a temperature signal corresponding to a temperature in the stator of the motor (¶. [0144],) wherein the temperature signal is transmitted to the motor controller and (see control system in Fig. 18) wherein the at least one processor is further operative to compensate torque/force (see control/operation command generator 10/13 in Fig. 18).  (torque) 
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Schwesig and Aoki with the teaching of Kobayachi to implement temperature sensor mounted in the motor in order to regulate the first and second values of the force as a function of the temperature signal “to reduce heat generation in the synchronous machine 1, so that a temperature rise is suppressed on the basis of the detected temperature of the synchronous machine 1 when the temperature of the synchronous machine 1 is high” (Kobayachi, ¶. [0145]).
Allowable Subject Matter
9.	Claims 3, 5, 8, 11-12 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 


















Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592.  The examiner can normally be reached on Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID BOUZIANE/Examiner, Art Unit 2846